



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



Graham v. Chalmers,









2010 BCCA 13




Date: 20100115

Dockets:
CA036364; CA036366



Docket:  CA036364

Between:

Janet Laurie Graham

Respondent

(
Plaintiff
)

And

Sandi Margaret Chalmers in her
capacity as the Executrix of the Will of Dolores Jean Graham, and Shannon
Nicole Chalmers

Appellants

(
Defendants
)

Docket:  CA036366

Between:

Janet Laurie Graham

Respondent

(Plaintiff)

And:

Paul Graham Chalmers

Appellant

(Defendant)

And:

Sandi Margaret Chalmers in her capacity as the Executrix of the Will
of Dolores Jean Graham, and Shannon Nicole Chalmers

Respondents

(Defendants)






Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Kirkpatrick





The Honourable Madam Justice D. Smith




On
appeal from the Supreme Court of British Columbia, July 17, 2008, (
Graham v.
Chalmers
, 2008 BCSC 1246, S071544)




Counsel for the Appellants,

Sandi
  Margaret Chalmers in her capacity as Executrix of the Will of Dolores Jean
  Graham, and Shannon Nicole Chalmers:









M.
  D. Murphy





Counsel for the Appellant,

Paul Graham
  Chalmers:





S.
  Baldwin





Counsel for the Respondent,

Janet Laurie
  Graham:





R.D.
  Lee





Place and Date of Hearing:



Vancouver,
  British Columbia





November 17, 2009





Place and Date of Judgment:



Vancouver
, British Columbia





January
  15, 2010









Written Reasons by
:





The Honourable Madam Justice Kirkpatrick





Concurred in by:





The Honourable Chief Justice Finch

The Honourable Madam Justice D. Smith






Reasons for
Judgment of the Honourable Madam Justice Kirkpatrick:

INTRODUCTION

[1]

Dolores Jean Graham (Mrs. Graham or the
testatrix) died on 12 June 2004.  By her will, executed on 16 February 2003
(the Will), Mrs. Graham bequeathed $25,000 to her daughter, Janet
Graham.  She divided the residue of her estate into four equal shares to be
distributed to her daughter, Sandi Chalmers; her grandchildren (the children of
Sandi Chalmers), Shannon Chalmers and Paul Chalmers; and Janet Graham.  The
gross value of the estate at the date of Mrs. Grahams death was
$643,202.78.

[2]

Janet Graham commenced an action under the
Wills
Variation Act
, R.S.B.C. 1996, c. 490 (the 
Act
) on 6 March
2007.  Section 2 of the
Act
reads:

2          Despite
any law or statute to the contrary, if a testator dies leaving a will that does
not, in the court's opinion, make adequate provision for the proper maintenance
and support of the testator's spouse or children, the court may, in its
discretion, in an action by or on behalf of the spouse or children, order that
the provision that it thinks adequate, just and equitable in the circumstances
be made out of the testator's estate for the spouse or children.

[3]

On 17 July 2008, the Supreme Court varied the Will
to provide that Shannon Chalmers and Paul Chalmers each be paid $100,000 and
that the residue of the estate be divided equally between Sandi Chalmers and
Janet Graham.

[4]

Sandi Chalmers, Shannon Chalmers and Paul
Chalmers appeal from the order.

BACKGROUND

[5]

Mrs. Graham was born in 1933.  She was
widowed in 1983.  She had two children born on 13 November 1961, Sandi Chalmers
and Janet Graham, both of whom the trial judge found were well and equally
loved by their mother.

[6]

The trial judge also found, and it appears
undisputed, that their father was hard on his daughters and ordered them both
out of the family home when they completed high school in 1979.  Sandi Chalmers
left the home and married her husband, Kevin Chalmers, a few years later.  At
the trial date, their daughter, Shannon Chalmers, was 22 and their son, Paul Chalmers,
was 16.  They were thus 17 years and 11 years of age respectively at the date
of the Will.

[7]

Janet Graham did not leave the home as demanded
by her father.  The trial judge found (at para. 5) that she stayed on so
that she could, in her words, protect her mother from his abuse.  The trial
judge further found:

[5]        ...  After
their fathers death in 1983, Janet remained in the home.  She and her mother
shared a close, comfortable, and companionable life together in the West
Vancouver home until Mrs. Grahams death at age 71 in June of 2004.  Janet
lived her entire life with her mother and, at age 46, has modest financial
means.  Janet stayed initially to protect her mother from abuse and, albeit
quite happily, did not pursue obtaining her own home and family.  She and her
mother were a help to each other and it appears, at least to some extent, that
Janets residence with her mother made it easier for Mrs. Graham to
continue living in the family home until her death.

[8]

The trial judge described the relationship
between Mrs. Graham and her daughter Sandi Chalmers, her husband Kevin
Chalmers, and their two children at para. 6:

[6]        Sandi
Chalmers and her husband Kevin were close to Mrs. Graham as well.  Kevin
helped with a kitchen renovation and did some of the yard work.  There were
frequent visits and family dinners.  Sandi and Kevins two children, Shannon,
now 22 and Paul, now 16, were the only grandchildren and had a special place in
their grandmothers affections.  They had regular sleepovers at her house when
they were younger and regular visits back and forth throughout their lives. 
Their grandmother spent more time with them on summer holidays when their
parents were working, taking them to activities and paying for camps and sports
and lessons.

[9]

On 17 November 1994, Mrs. Graham executed a
will by which she bequeathed $20,000 to Janet Graham and divided the residue
between her two daughters.

[10]

A central issue at trial concerned the
testatrixs wishes for the education of her grandchildren.  The trial judge
found at para. 7:

[7]        All
of the witnesses agreed that this was a close-knit family who enjoyed each
others company.  There was no dispute on the facts that Mrs. Graham
wanted to fund her grandchildrens education.  She had, apparently, an active
and curious mind and believed strongly in education.  Mrs. Graham wanted
Paul and Shannon to achieve their educational goals.

[11]

In about 2000, Mrs. Graham attended the
funeral of her sister in Nova Scotia, at which time she discovered that a joint
plan with her sister to create a trust for the grandchildren was unlikely to be
fulfilled.  Mrs. Graham concluded that she would have to make arrangements
for her grandchildren.  She suggested to her family that she wished to arrange
her estate in the same manner as her father had divided his estate, by which Mrs. Grahams
father divided his estate equally between his two daughters and two
grandchildren.

[12]

Mrs. Graham made her new Will in 2003,
which reflected the arrangements discussed by her with her family.  The
solicitor who prepared the Will testified that he raised with Mrs. Graham
the potential for an action under the
Wills Variation Act
because she
was giving equal shares to her daughters and grandchildren.  He said that Mrs. Grahams
only reason for this distribution was that Janet Graham had already received
some benefit because she lived with Mrs. Graham.

[13]

The 2003 Will provided the monetary bequest to
Janet Graham of $25,000, apparently to equalize Janet Grahams interest in the
estate by reason of Mrs. Grahams gift to Sandi Chalmers of $20,000 in
1990 to assist her and Kevin Chalmers to purchase their first home for
$155,000.  Without such assistance, they would have been unable to purchase the
home.  In 2004, the home was worth $500,000 and at the trial date was valued at
$715,000 with equity of about $570,000 which constituted the Chalmers major
asset.

[14]

Prior to her death, Mrs. Graham discussed
transferring the home to her daughters to avoid probate taxes and potential
friction between them.  The day before Mrs. Graham died, she was admitted
to palliative care.  For reasons that are not entirely clear, Janet Graham and
Sandi Chalmers agreed to use their powers of attorney to transfer the home into
Kevin Chalmers name, presumably in trust for the estate.

[15]

By the trial date, the house had been sold by
the estate for $1.16 million for a net amount of just over $1 million and the
proceeds were held in trust.  At trial, Janet Graham argued that the bequest to
her did not amount to fair and adequate provision when, in effect, her sister
and her family received three-quarters of the estate.  Sandi Chalmers
emphasized her mothers testamentary wishes, in particular her mothers desire
that her two grandchildren be provided for their education.

TRIAL
DECISION

[16]

The trial judge identified the central issue at
paragraphs 13 and 15 of her reasons:

[13]      The issue in this case, of course,
is whether Dolores Graham adequately and properly provided for her daughter,
Janet, when she left her $25,000 and one-quarter of the residue of the estate
which is worth about $1 million in total.  I have no doubt that Mrs. Graham
intended to adequately and properly provide for Janet, but that is not enough. 
The test is an objective one and requires me to look beyond what the testatrix
thought and inquire whether the gift is in accordance with societys reasonable
expectations of what a judicious parent would do in the circumstances applying
contemporary community standards.  That test requires me to determine whether
Dolores Graham had a legal or moral obligation to Janet that she failed to
meet.

...

[15]      Turning
to moral obligations, Mrs. Graham did have a moral obligation to her two
children, but not to her two grandchildren.  The real question is whether the
moral duty has been met.  As the Supreme Court of Canada noted in
Tataryn v.
Tataryn Estate
, [1994] 2 S.C.R. 807 there is no clear line that can be
drawn and moral obligations are more susceptible of being viewed differently
by different people.  Here, Mrs. Graham provided equally for both daughters
and the case turns on whether one-quarter of the estate is just and equitable
in the circumstances where there are no other competing legal or moral claims
on the estate, half of which was left to two grandchildren.

[17]

The trial judge considered the circumstances of
those to whom the testatrix owed a moral duty  her daughters.  She then
considered whether the circumstances of the case negated or minimized the
testatrixs moral obligation to Janet Graham.

[24]      ...  The
question, really, is whether Mrs. Graham had valid and rational reasons
negating or minimizing her moral obligation to her daughter.  To constitute
valid and rational reasons negating or minimizing that moral obligation, the
reasons Mrs. Graham had must be based on true facts and the reasons must
be logically connected to the reduction in what would otherwise be due to
Janet, in a sense, to meet Mrs. Grahams moral obligation to her daughter.

[18]

The trial judge found that Mrs. Graham had
two reasons for reducing what would otherwise be due to Janet Graham  her
wish to provide for her grandchildrens education; and her belief that she had
provided benefits to Janet Graham during her lifetime (para. 24).

[19]

As to the grandchildrens education, the trial
judge concluded:

[30]      I find that Mrs. Grahams
desire to provide for her grandchildrens education is a valid one, but that
the extent of the reduction in Janets share of the estate is not rationally
connected to that objective.  Mrs. Graham appears to have believed the
grandchildren would need one-quarter of her estate to cover their educational
expenses.  Whether that was because she was not aware of how rapidly the house
was increasing in value or did not appreciate the cost of college courses or
planned to transfer the house to her daughters so that it would not be part of
the estate, we do not know, we cannot know, nor is it necessary for this Court
to determine.

[31]      In my
view, it was not necessary to reduce Janets share of the estate so
significantly in order to achieve the goal of providing for the grandchildrens
education.  So this reason for reducing the moral obligation is not rational in
that sense.

[20]

As to the benefits received by Janet Graham
during the testatrixs lifetime, the trial judge concluded that both Janet
Graham and Sandi Chalmers received benefits from the testatrix and the shared
living arrangement with Janet Graham was not a benefit which in itself is a
valid and rational reason negating the moral obligation of the testatrix (para. 37)
to Janet Graham.

[21]

Janet Graham lived with her mother in the family
home until her mothers death and then for an additional two years.  At the
date of Mrs. Grahams death, the home was valued at $723,200.  The equity
after accounting for two mortgages registered against the property was
$623,896.09.

[22]

The trial judge found that Janet Graham paid
rent to her mother of $400 to $600 per month.  As well, she contributed to some
expenses for the maintenance of the home.  Mrs. Graham paid for the
insurance, property taxes, telephone, hydro and cable.  She also performed the
tasks of cooking and grocery shopping.  It is obvious and uncontested that Janet
Graham received a benefit by remaining in the home.  On the other hand, it is
also clear that Mrs. Graham benefitted from the companionship and, later,
care provided by Janet Graham.

[23]

As the trial judge noted, Sandi Chalmers also
received benefits from her mother by way of help with childcare, assistance
driving the children to activities while Sandi and her husband worked, and
payment by Mrs. Graham of the childrens summer camps and lessons.  As
Sandi Chalmers said of Mrs. Graham, She practically raised my kids. (para. 37)

[24]

The parties agree that there are no persons to
whom the testatrix owed any legal duty to support.  They also agree that Janet
Graham and Sandi Chalmers are the only persons to whom Mrs. Graham owed a
moral obligation.  The trial judge described their individual circumstances at paras. 17-18:

[17]      ...  Janet has worked with Revenue
Canada for 28 years and currently earns about $50,000 a year as a collections
officer.  As I have noted before, she has never married, she has no children,
and it appears that she entered into her first marriage-like relationship about
two years after her mother died.  At the time of her mothers death, Janet had
savings of $34,000 and, credit card debt of $19,000.  She owned a car with an
outstanding loan of $26,000.

[18]      Sandi
has worked for the past 17 years as a legal assistant with a law firm in
Vancouver earning about $35,000 a year.  In 1990, Mrs. Graham gave $20,000
to help Sandi and her husband buy their first home for $155,000.  ...  Other
than a car and savings of about $27,000 in 2004, that house is Sandi and
Kevins major asset.  ...  Sandi and Kevin have been married for 23 years and he
earns $60,000 per year currently, $46,000 at the time of the testatrixs
death.

[25]

The trial judge, having concluded that there
were no valid and rational reasons negating or minimizing the testatrixs moral
obligation to Janet Graham, found that the testatrix did not make adequate
provision for Janet Graham.  She therefore exercised her discretion under the
Act
to vary the Will.

[26]

The trial judge directed that the Will be varied
to provide a lump sum of $100,000 to each of the grandchildren.  She directed that
the specific bequest of $25,000 to Janet Graham remain, and that the remainder
of the estate of approximately $800,000 be divided equally between Janet and
Sandi.

ISSUES
ON APPEAL

[27]

The appellant, Paul Chalmers, joins with the
appellants Sandi Chalmers and Shannon Chalmers, in contesting the trial judges
findings that the testatrix:  did not make adequate and proper provision in the
Will for the respondent; did not meet her moral obligations; that one-quarter
of the estate was not just and equitable where there were no other competing
moral or legal obligations; and did not have valid and rational reasons for
dividing the estate as she did.  The appellants also say that the trial judge
failed to give proper weight to the principle of testamentary autonomy.

DISCUSSION

[28]

Before addressing the substance of the appeal, I
note that an unusual feature of wills variation jurisprudence is that an appellate
court is in the same position as the trial judge and is not required to defer
to the trial judges discretion except on matters based on oral testimony:
Tataryn
v. Tataryn Estate
, [1994] 2 S.C.R. 807 at 813, and
Berger v. Clark
,
2002 BCCA 316 at para. 17.

[29]

Tataryn
is the
leading decision in this area of the law.  McLachlin J. (as she then was),
speaking for the Court, clarified the principles applicable to the
Wills
Variation Act
.
Tataryn
continues as the governing authority.  On an
application to vary a will the court must ask itself whether the will makes
adequate provision and if not, order what is adequate, just and equitable. 
These are two sides of the same coin (
Tataryn
at 814).  Adequate, just
and equitable is determined in the specific circumstances and in light of
contemporary standards.

[30]

Against this consideration is balanced the
principle of testamentary autonomy.  However, testamentary autonomy must ultimately
yield to what is adequate, just and equitable:
Tataryn
at 815-816.

[31]

Under the
Tataryn
analysis, courts must
first consider the testators legal responsibilities to support a spouse and
minor or dependent children.  That is not a consideration in the case at bar.

[32]

The second consideration is the testators moral
duties toward spouse and children.  Where, as here, the moral duty may be
toward independent adult children, the Court explained at 822-823 that:

...  While the
moral claim of independent adult children may be more tenuous, a large body of
case law exists suggesting that, if the size of the estate permits and in the
absence of circumstances which negate the existence of such an obligation, some
provision for such children should be made:
Brauer v. Hilton
(1979), 15
B.C.L.R. 116 (C.A.);
Cowan v. Cowan Estate
(1988), 30 E.T.R. 216
(B.C.S.C.), aff'd (1990), 37 E.T.R. 308 (B.C.C.A.);
Nulty v. Nulty Estate
(1989), 41 B.C.L.R. (2d) 343 (C.A.).  See also
Price v. Lypchuk Estate
,
supra
, and
Bell v. Roy Estate
(1993), 75 B.C.L.R. (2d) 213 (C.A.)
for cases where the moral duty was seen to be negated.

[33]

Further, the Court in
Tataryn
recognized
that conflicting claims will inevitably arise but that where the estate
permits, all should be met (at 823).

...  A will may
provide a framework for the protection of the beneficiaries and future
generations and the carrying out of legitimate social purposes.  Any moral
duty should be assessed in the light of the deceased's legitimate concerns
which, where the assets of the estate permit, may go beyond providing for the
surviving spouse and children.

[34]

Lastly, the Court cautioned (at 823):

...  In many
cases, there will be a number of ways of dividing the assets which are
adequate, just and equitable.  In other words, there will be a wide range
of options, any of which might be considered appropriate in the
circumstances.  Provided that the testator has chosen an option within
this range, the will should not be disturbed.  Only where the testator has
chosen an option which falls below his or her obligations as defined by
reference to legal and moral norms, should the court make an order which
achieves the justice the testator failed to achieve.  In the absence of
other evidence a will should be seen as reflecting the means chosen by the
testator to meet his legitimate concerns and provide for an ordered
administration and distribution of his estate in the best interests of the
persons and institutions closest to him.  It is the exercise by the
testator of his freedom to dispose of his property and is to be interfered with
not lightly but only in so far as the statute requires.

APPLICATION
OF THE TEST TO THIS CASE

[35]

The first question to be asked in this case was
whether the Will made adequate, just and equitable provision for the
testatrixs adult independent daughter within the wide range of appropriate
options.  The appropriate date at which to assess the value of the estate was
the testatrixs date of death:
Landy v. Estate of Landy
(1991), 60
B.C.L.R. (2d) 282 (C.A.), at para. 38.

[36]

At the date of death, the estate was valued at
approximately $645,000.  The residue, after payment of the $25,000 bequest to
Janet Graham, was $620,000.  The effect of the estate distribution in the Will
on a gross basis was to give Janet Graham $180,000, and each of Sandi Chalmers
and the two grandchildren $155,000, representing their individual 25% shares of
the residue.

[37]

In considering whether the Will fulfilled the
testatrixs moral duties to her daughters, the trial judge examined the
beneficiaries circumstances, and whether anything negated or minimized the
testatrixs moral duties.  The two possible negations of the duty raised were: 
the provision of educational funds for the testatrixs grandchildren, and that
Janet Graham had already received the benefit of living in her mothers house. 
Neither reason was considered sufficient to reduce Janets share of the
estate.

[38]

In approaching the analysis in this way, I
consider that the trial judge erred in two ways.  First, she failed to first
consider whether the Will made adequate, just and equitable provision for Janet
Graham regardless of the claims of the grandchildren who were not owed any
legal or moral obligations under the
Act
, but whose claims should be met
in deference to testator autonomy after the moral claims were met.  Second, the
trial judge appears to have analyzed Janet Grahams claim on the footing that
she was presumptively entitled to a 50% share of the estate, rather than
considering whether the Will made a bequest within a range of appropriate options.

[39]

Although I consider that the trial judge did not
undertake the analysis suggested in
Tataryn
, I nevertheless consider
that the result achieved was the correct one in the circumstances.  I would
therefore not give effect to the appellants various grounds of appeal.  My
reasons for this conclusion follow.

[40]

In my opinion, the trial judges factual
findings (based on oral evidence and therefore deserving of deference) inform
the consideration of whether the testatrix made adequate, just and equitable
provision for Janet Graham.  So, for example, the trial judge noted that Janet
Graham, unlike her sister and husband, had not accumulated any assets and,
although she was independent, her income was relatively modest.  Mrs. Grahams
testamentary wishes in limiting Janet Grahams share of the estate seem to have
been predicated on the understanding that Janet Graham had enough extra
already (as described in the solicitors notes), evidently in reference to the
benefit Janet Graham received in living with her mother.  However, a judicious
parent would recognize that the benefit received by Janet Graham must be
balanced by the fact that Janet Graham paid her mother rent, shared in
household chores, and otherwise contributed to her well-being.  Further, as the
trial judge noted, [t]here were no extraordinary gifts, no payment for travel,
and so on (para. 32).  More importantly, Mrs. Graham benefitted from
the love and companionship offered by Janet Grahams life with her in the home
and involving her mother in her life outside the home.  This does not detract
from the love and devotion Sandi Chalmers gave her mother.  But the applicant
was Janet Graham, and the focus must necessarily be on her at this stage of the
analysis.

[41]

The next question to ask is whether the
provision to Janet Graham was within a range of appropriate options.  When one
focuses on Janet Grahams circumstances at the date of the Will and her close,
loving and giving relationship with her mother, I agree with the trial judges
conclusion that the provision was not adequate, just and equitable in the
circumstances.  The appropriate range of adequate provision, in my opinion, was
between 30 and 50 per cent of the estate.  However, balanced as it must be by
the testatrixs testamentary wishes, I consider that a 40% share to Janet
Graham would be appropriate, just and equitable in all the circumstances.  This
variation closely approximates the variation ordered by the trial judge.

[42]

The trial judge varied the Will by providing a
lump sum of $100,000 to each of the grandchildren and directing that the
remainder of the estate of approximately $800,000 be divided equally between
Janet Graham and Sandi Chalmers.  The order was obviously premised on the
increase in value of the estate between the date of Mrs. Grahams death to
the trial date.  The variation of $100,000 to each of the grandchildren would otherwise
not be logical in the context of the value of the estate at the testatrixs
death and the courts finding that adequate provision had not been made for
Janet Graham.  Although there are practical reasons for expressing the division
in this manner in this case (where the estate has been liquidated and is held
in trust), there are pitfalls in doing so.  There may be cases in which the
estate is made up of unliquid assets the value of which may fluctuate between
the date of death, the trial date, and distribution of the estate.  In those
cases, it is preferable to express the order in terms of percentages, except of
course, in respect of specific bequests that are not disturbed by the variation. 
The potential difficulty that might arise is that the specific bequest directed
by the variation order could, in extreme circumstances of a precipitous decline
in the value of the residue, eliminate the intended gift to residual
beneficiaries.

[43]

I therefore consider that the preferable
expression of the variation in this case should be in percentages of the
residue, which also accords with Mrs. Grahams testamentary wishes.

[44]

It follows that I would dismiss the appeal but
would vary paragraph 2 of the Supreme Court Order to read that paragraph 4(d)
of the Will be deleted and the following be inserted into paragraph 4(d) of the
Will:  to divide and appropriate the residue of my Estate ten per cent to my
granddaughter, SHANNON NICOLE CHALMERS, ten per cent to my grandson, PAUL
GRAHAM CHALMERS, forty per cent to my daughter, SANDI CHALMERS, and forty per
cent to my daughter JANET GRAHAM, as shall be living at my death (the Division
Date).

The Honourable Madam Justice Kirkpatrick

I agree:

The Honourable
Chief Justice Finch

I agree:

The
Honourable Madam Justice D. Smith


